260 S.W.3d 839 (2008)
John BLACKBURN, Appellant,
v.
J & J STEEL, INC., Respondent;
Treasurer of State of Missouri Custodian of the Second Injury Fund, Respondent.
No. WD 68757.
Missouri Court of Appeals, Western District.
June 30, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 2, 2008.
Randy C. Alberhasky, Springfield, Mo, for appellant.
Deborah L. Hellermann, St. Louis, and Katie L. Ambler, Co-Counsel, Jefferson City, MO, for respondent.
Before DIV IV: HOWARD, C.J., LOWENSTEIN and WELSH, JJ.

ORDER
PER CURIAM.
Appellant, the claimant in an action for workers' compensation was denied benefits. The Commission chose to disbelieve his conflicting accounts as to the location of his injuries. Affirmed. Rule 84.16(b).